11-4562-cv
Amna v. New York State Department of Health, et al.



                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
       Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
Court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 12th day of December, two thousand and twelve.

PRESENT:

                   JOSÉ A. CABRANES,
                   REENA RAGGI,
                   SUSAN L. CARNEY,

                                       Circuit Judges.

_____________________________________

TANVIR AMNA,

                             Plaintiff-Appellant,

                   v.                                                       No. 11-4562-cv

NEW YORK DEPARTMENT OF HEALTH,
STATE OF NEW YORK,

                             Defendants-Appellees.

_____________________________________

FOR PLAINTIFF-APPELLANT:                                     TANVIR AMNA, pro se, Springfield, VA.

FOR DEFENDANTS-APPELLEES:                                    WON S. SHIN, Assistant Solicitor General, for
                                                             Eric T. Schneiderman, Attorney General of

                                                         1
                                                       the State of New York, New York, NY
                                                       (Barbara D. Underwood, Solicitor General,
                                                       Michael S. Belohlavek, Senior Counsel, Jan E.
                                                       Messerschmidt, Law Student Intern, on the
                                                       brief).

        Appeal from a October 3, 2011 judgment of the United States District Court for the Eastern

District of New York (Carol Bagley Amon, Chief Judge).

        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Plaintiff-appellant Tanvir Amna (“Amna”), proceeding pro se, appeals from the District

Court’s judgment granting summary judgment for defendants-appellees (“defendants”) in her

employment discrimination action. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

        We review an order granting summary judgment de novo and “resolv[e] all ambiguities and

draw[ ] all permissible factual inferences in favor of the party against whom summary judgment is

sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266

(2d Cir. 2009)); FED. R. CIV. P. 56. Having conducted an independent and de novo review of the

record in light of these principles, we affirm the District Court’s judgment substantially for the same

reasons stated by Chief Judge Amon in her thorough and well-reasoned order, dated September 30,

2011.




                                                   2
                                       CONCLUSION

       We have considered all of Amna’s arguments and find them to be without merit.

Accordingly, we AFFIRM the October 3, 2011 judgment of the District Court.

                                                   FOR THE COURT:
                                                   Catherine O'Hagan Wolfe, Clerk




                                               3